APPEAL NO. 07-13-00173-CR
                                                                                                       II L
                                                        IN THE

                                   Seventh District Court of Appeals

                                                 At Amarillo, Texas
                                                                                                 F    JAN 08 2015
                                                                                                 SEVENTH COURT OF APPeaTI
                                                                                                    ViyiANLQlMG, CLERK
                                             DARRELL L.           HOLLEMAN

                                                     APPEALANT

                                                              V

                                                 THE STATE OF TEXAS
                                                                                                . RECEIVED IN
                                                     APPEALLEE
                                                                                              COURT OF CRIMINAL APPEALS
                                                                                                     •JAN-2O201S
                              Appeal of Cause No.10.886 from the84th
                    Judicial District Court of Hutchison County Texas                             AbeJ AcOSta, Clerk

                          FIRST MOTION FOR EXTENSION of TIME to                     FILE

                          APPELLANTS      PRO-SE POST DISCRETIONARY REVIEW

To the Honorable Justice of the Court of Appeal;
         Comes now Parrel Holleman,Appelant                       Pro-Se   and    respectfully   moves the
Court     to     extend     the    dead    line for filing his Post Discretionary Review by
thirty days (30) .In suport,Appellant would                          show the following:
                                                        I

On may 16th             2014 the        jury found appellant guilty of unlawful possession
of      firearm    by     felon.The       jury    assessed punishment at 15 years imprisonment
in the Texas Department of Criminal Justice.
                                                        II


C::On    December       4th    ,2014      Appellant recieved notice by mail                that the appeal
had       been    affirmed,       and     that    the    appellant had the right to file a Post
Directive Reviw Pro Se to the Direct Appeal.
                                                        Ill

On 12^24-14the record was                    first made available                to Appellant.The deadline
for filing Appellants P.D.R. is Jan 2nd ,2015
                                                        IV

This       is     Appellants first request for extension of                       time.Appellant is unable
to meet         the deadline for the following reasons:
!) Limited access to law library due to holliday schedule.
2)limited legal knowledge,thereby slowing down my research.                                        FILED IN
                                                                                           COURT OF CRIMINAL APPEALS
                                                                                                  JAN 22 2015

                                                                                              Abel Acosta, Clerk
                                            (2)


3)    Appellant   has   been     on "transient     for two weeks,further limiting access
to legal matirial.
4) The holliday season interfered         with filing dates
                                            ' V

For    the   reasons    stated    above,Appellant respectfully requests an additional
30 days to complete the pro Se         brief in support of      his P.D.R.
                                             VI

Appellant prays that the Court grant this motion and extend the time to file
appellants Pro Se P.D.R. by 3o days extending the time to the deadline of
Febuarary 2nd 2015




                                            Respectfully submitted


                                             Appellant Pro Se
                                                 Darrell Holleman

                                                  1200•fm 655

                                                  Rosharon,Tx.77583